FILE COPY




                              Fourth Court of Appeals
                                   San Antonio, Texas
                                        August 28, 2020

                                      No. 04-20-00407-CV

                                  Marian HADDAD,
                                      Appellant
                                         v.
                          TRI-COUNTY A/C & HEATING, LLC.,
                                      Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 16-0908-CV
                          Honorable Gary L. Steel, Judge Presiding


                                         ORDER
       In the underlying case, the trial court signed a final judgment on April 17, 2020.
Appellant Marian Haddad timely filed a motion for new trial, and her notice of appeal was due
on July 16, 2020. See TEX. R. APP. P. 26.1(a). A motion for extension of time to file a notice of
appeal was due on July 31, 2020. See TEX. R. APP. P. 26.3.
        Appellant filed her notice of appeal on August 12, 2020, well after the last day to timely
file a notice of appeal with an extension. Appellant’s notice of appeal appears to be untimely.
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P.
42.3(a); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (“[O]nce the period for granting a
motion for extension of time under Rule [26.3] has passed, a party can no longer invoke the
appellate court’s jurisdiction.”).
       All other appellate deadlines are suspended pending further order of this court.
        If Appellant fails to respond as ordered, this appeal will be dismissed without further
notice. See TEX. R. APP. P. 42.3(c).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2020.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court